PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.

LAWRENCE CHARLES MATTHEWS, a/k/a
MrMature, a/k/a Dd4SubFem, a/k/a
LCMinMD,
Defendant-Appellant.

AMERICAN CIVIL LIBERTIES UNION;
                                                               No. 99-4183
AMERICAN CIVIL LIBERTIES UNION OF
MARYLAND; AMERICAN CIVIL
LIBERTIES UNIONOFTHE NATIONAL
CAPITOL AREA; NATIONAL
ASSOCIATIONOF CRIMINAL DEFENSE
LAWYERS; THE REPORTERS
COMMITTEEFOR FREEDOMOFTHE
PRESS,
Amici Curiae.

Appeal from the United States District Court
for the District of Maryland, at Greenbelt.
Alexander Williams, Jr., District Judge.
(CR-97-270-AW)

December 1, 1999

Decided: April 13, 2000

Before MOTZ and TRAXLER, Circuit Judges, and
Cynthia Holcomb HALL, Senior Circuit Judge of the
United States Court of Appeals for the Ninth Circuit,
sitting by designation.

_________________________________________________________________
Affirmed by published opinion. Judge Motz wrote the opinion, in
which Judge Traxler and Senior Judge Hall joined.

_________________________________________________________________

COUNSEL

ARGUED: Beth Mina Farber, Chief Assistant Federal Public
Defender, Baltimore, Maryland, for Appellant. Jan Paul Miller, Assis-
tant United States Attorney, Greenbelt, Maryland, for Appellee. ON
BRIEF: James Wyda, Federal Public Defender, Baltimore, Maryland,
for Appellant. Lynne A. Battaglia, United States Attorney, Deborah
Johnston, Assistant United States Attorney, Greenbelt, Maryland, for
Appellee. Arthur B. Spitzer, AMERICAN CIVIL LIBERTIES
UNION OF THE NATIONAL CAPITAL AREA, Washington, D.C.;
Dwight Sullivan AMERICAN CIVIL LIBERTIES UNION OF
MARYLAND, Baltimore, Maryland; Ann Beeson, AMERICAN
CIVIL LIBERTIES UNION FOUNDATION, New York, New York,
for Amici Curiae ACLU, et al. Jane E. Kirtley, Executive Director,
Gregg P. Leslie, Jacqueline N. Ballinger, THE REPORTERS COM-
MITTEE FOR FREEDOM OF THE PRESS, Arlington, Virginia, for
Amicus Curiae Committee.

_________________________________________________________________

OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

This appeal arises from the conviction of an award-winning jour-
nalist for sending and receiving child pornography over the Internet.
The reporter admits that he traded in the pornography but maintains
that he did so only to research a news story. He contends that when
such acts are committed solely for a valid journalistic purpose, the
First Amendment provides a defense to criminal conviction, and he
appeals the district court's refusal to permit him to present this
defense to a jury. Because we conclude that the First Amendment pro-
vides no defense in these circumstances, and because we reject the
reporter's other arguments, we affirm.

                   2
I.

Lawrence C. Matthews has worked as a broadcast journalist for
more than twenty-five years. Most of that time was spent as a staff
reporter or news director of radio stations in the Washington, D.C.
area. Matthews has also worked and, in fact, is currently working in
television. In addition, he has written print stories for several newspa-
pers, including an article on homelessness for The Washington Post,
which he researched by spending a week on the streets as a homeless
person. In 1983, his documentary piece on Vietnam veterans, "They
Served with Honor," won numerous journalism honors, including the
George Foster Peabody Award.

In 1995, while working as a business news reporter for WTOP
radio in Washington, D.C., Matthews produced a three-part radio
series highlighting the existence of child pornography on the Internet.
During the course of his research for that series, Matthews contacted
the FBI to inform the agency about the availability of child pornogra-
phy on-line and to report that he had been in contact over the Internet
with a woman who offered her two children for prostitution.

In January 1996, after leaving WTOP to become a freelance
reporter, Matthews maintains that he continued to investigate child
pornography on the Internet for journalistic purposes. He sought to
determine whether child prostitution "was real or just something peo-
ple talked about" and focused on the nature and scope of law enforce-
ment efforts to eliminate child pornography. Matthews believed that
his investigation of these topics might yield a saleable story. This fur-
ther investigation forms the basis for his subsequent convictions for
trafficking in child pornography.

In March 1996, America OnLine, Inc. shut down Matthews'
account in response to his attempt to create his own chat room called
"SugarDad4yFem." From July through December 1996, Matthews
logged on to other chat rooms, initiated conversations with individu-
als who identified themselves as minor females, and engaged them in
sexually explicit discussions. Many of these on-line conversations
actually involved FBI agents who were posing as minor females. Mat-
thews claims that he was aware of this fact and that the agents' activi-

                     3
ties were part of his research on the role of law enforcement in
policing child pornography on the Internet.

During this same period, the FBI documented approximately 160
photographs depicting child pornography either sent or received by
Matthews over the Internet. Matthews asserts that he did not know
that sending and receiving child pornography was illegal. He main-
tains that only by trading in child pornography could he "infiltrate a
world he otherwise would have no access to." According to Mat-
thews, those trafficking in child pornography would not "converse"
with him unless he forwarded pornographic images to them, thereby
demonstrating he was not associated with law enforcement authori-
ties.

The FBI had begun monitoring Matthews' on-line activities in the
early summer of 1996. On September 17, 1996, an FBI agent met
with Matthews ostensibly to discuss the earlier information he had
given to the FBI in the course of his investigation for the WTOP
series. At that time, Matthews did not inform the agent that he was
presently receiving and transmitting child pornography, nor did the
agent inform Matthews that such activity was illegal.

Three months later, on December 11, 1996, FBI agents executed a
search warrant on Matthews' home. The search team found work
papers regarding various topics, but no notes or other research docu-
ments regarding child pornography or child prostitution. Nor did the
search team find any depictions of child pornography. Matthews con-
firms that he did not save his on-line conversations and acknowledges
that he did not keep many notes for the child pornography article; he
maintains that he gave his previous counsel the seven or eight pages
of notes he had taken, but he has been unable to produce them.

During the search, FBI agents interviewed Matthews and his wife.
According to the agents, Matthews stated that he had traded child por-
nography over the Internet to research his three-part series for WTOP
but that he was not currently working on a child pornography story.
Matthews and his wife maintain that Matthews did inform the agents
that he was currently working on such a story.

On July 28, 1997, a federal grand jury indicted Matthews for vio-
lating the Protection of Children Against Sexual Exploitation Act, 18

                    4
U.S.C. § 2252 (1994 & Supp. IV 1998). Specifically, Matthews was
charged with six counts of transmitting child pornography over the
Internet in violation of 18 U.S.C. § 2252(a)(1) and nine counts of
receiving child pornography over the Internet in violation of 18
U.S.C. § 2252(a)(2). These were the first criminal charges ever
lodged against Matthews.

Matthews moved to dismiss the indictment, asserting that § 2252
was unconstitutional as applied to him, a bona fide journalist
researching a news story. Specifically, Matthews argued that the stat-
ute infringed his First Amendment free speech and free press rights,
and violated his due process rights because it contained no mens rea
element requiring a person transmitting child pornography to "have a
morally blameworthy mental state when doing so." The government
opposed this motion, contending that the evidence showed Matthews
had not received and transmitted child pornography solely for journal-
istic purposes, and even assuming he had, the statute was constitu-
tional as applied to him. The government argued that Matthews'
claim that he was receiving and transmitting child pornography to
research a news story constituted no defense to the charges against
him. On this basis, the government filed a motion in limine urging the
district court to exclude any evidence, testimony, or argument regard-
ing Matthews' alleged journalistic motive for trafficking in child por-
nography.

The district court denied Matthews' motion to dismiss and granted
the government's motion in limine, concluding that the First Amend-
ment provided no defense in Matthews' case. See United States v.
Matthews, 11 F. Supp. 2d 656 (D. Md. 1998). Matthews then entered
into a conditional plea agreement with the government, which the dis-
trict court accepted. Under the plea agreement, Matthews pled guilty
to one count of receiving child pornography and one count of trans-
mitting child pornography, and reserved his right to appeal the district
court's rulings on his motion to dismiss and the government's motion
in limine, as well as all sentencing issues.

At the sentencing hearing, Matthews requested a downward depar-
ture based on his claim that he traded child pornography solely for
news gathering purposes. The district court declined to grant a down-
ward departure, finding that Matthews had failed to establish by a pre-

                    5
ponderance of the evidence that his motivation for trafficking in child
pornography was solely to obtain information for an article.

Matthews raises three arguments on appeal. First, he asserts that
New York v. Ferber, 458 U.S. 747 (1982), recognizes "a First Amend-
ment privilege . . . to use child pornography as a research tool to
create a work of journalism," and that the district court erred in pro-
hibiting him from presenting evidence to a jury in support of this "de-
fense."1 Second, Matthews contends that § 2252(a) contravenes "due
process by not including as an essential element that the defendant
must have acted with a criminal intent." Third, he maintains that the
district court erred during sentencing by denying his request for a
downward departure and that Koon v. United States, 518 U.S. 81
(1996), overruled our precedent holding such a denial unreviewable.

Before turning to Matthews' arguments, we address the important
constitutional principles underlying this case.

II.

The First Amendment freedoms of speech, the press, and assembly
are firmly rooted in our ideals of liberty and democracy, and "[t]he
durability of our system of self-government hinges upon the preserva-
tion of these freedoms." Pittsburgh Press Co. v. Pittsburgh Comm'n
on Human Relations, 413 U.S. 376, 382 (1973). The protection
afforded these freedoms against legislative abridgment is expansive,
and courts consistently invoke the basic principle that "ideas having
even the slightest redeeming social importance" deserve sanctuary
within the public discourse. Roth v. United States, 354 U.S. 476, 484
(1957). Our "democracy stands on a stronger footing when courts pro-
tect First Amendment interests against legislative intrusion, rather
_________________________________________________________________
1 Matthews chooses to refer to his position as the assertion of a First
Amendment defense. Yet, the essence of his argument is that the Consti-
tution requires that we narrowly construe § 2252 and thus exclude him
from its reach. His position therefore may be more properly character-
ized as an "as-applied" challenge to § 2252, but for convenience we will
use Matthews' terminology and phrase the inquiry as whether there is a
First Amendment defense to conviction under the statute.

                    6
than deferring to merely rational legislative judgments in this area."
Metromedia, Inc. v. City of San Diego, 453 U.S. 490, 519 (1981).

First Amendment freedoms thus provide an indispensable founda-
tion for our government, but these freedoms are not absolute. For
example, the Constitution permits limitations on"speech which advo-
cates conduct inimical to the public welfare," American Communica-
tions Ass'n, C.I.O. v. Douds, 339 U.S. 382, 394-95 (1950), or speech
which constitutes "no essential part of any exposition of ideas,"
R.A.V. v. City of St. Paul, 505 U.S. 377, 383-85 (1992) (internal quo-
tation marks omitted). Moreover, the Supreme Court,"in different
contexts, has consistently held that government may directly regulate
speech to address extraordinary problems, where its regulations are
appropriately tailored to resolve those problems without imposing an
unnecessarily great restriction on speech." Denver Area Educ. Tele-
communications Consortium, Inc. v. FCC, 518 U.S. 727, 741 (1996).

The protection of children clearly constitutes a"public welfare"
interest justifying regulation of speech in certain circumstances. See,
e.g., Reno v. ACLU, 521 U.S. 844 (1997) (addressing constitutionality
of two provisions of Communications Decency Act of 1996 intended
to protect children from "indecent" and "patently offensive" material
on Internet, but finding statutory provisions overbroad); FCC v.
Pacifica Found., 438 U.S. 726, 748-49 (1978) (upholding FCC
restrictions on broadcast in part because of broadcast's "unique[ ]
accessib[ility] to children"); Ginsberg v. New York, 390 U.S. 629,
639-40 (1968) (upholding statute prohibiting sale of obscene materi-
als to minors); see also Prince v. Massachusetts , 321 U.S. 158, 168
(1944) (stating that "[a] democratic society rests, for its continuance,
upon the healthy, well-rounded growth of young people into full
maturity as citizens"). Of particular importance here, the Supreme
Court has consistently upheld restrictions on First Amendment free-
doms to combat the "extraordinary problem[ ]" of child pornography.
See Osborne v. Ohio, 495 U.S. 103 (1990); New York v. Ferber, 458
U.S. 747 (1982).

With these principles in mind, we address each of Matthews' argu-
ments in turn.

                    7
III.

Initially, Matthews presents an issue of first impression in this cir-
cuit: does the First Amendment permit a bona fide reporter to trade
in child pornography to "create a work of journalism"? Matthews was
convicted of violating the Protection of Children Against Sexual
Exploitation Act. The statute prohibits the knowing interstate trans-
portation, by any means including by computer, of"any visual depic-
tion . . . of a minor engaging in sexually explicit conduct" or the
knowing receipt of such a depiction that has been"transported in
interstate . . . commerce . . . by any means including by computer."
18 U.S.C. § 2252(a)(1), (2). It contains no exception for transmission
or receipt of child pornography with artistic, scientific, literary, jour-
nalistic, or other "legitimate" value. Nevertheless, Matthews main-
tains that the First Amendment entitles him to a defense to conviction
under the statute.

Matthews principally relies on New York v. Ferber, which involved
a constitutional challenge to a state statute, in relevant respects identi-
cal to § 2252(a)(1) and (2). See 458 U.S. at 750-51.2 In Ferber,the
owner of a bookstore "specializing in sexually oriented products"
asserted that a New York statute barring dissemination of materials
depicting a child engaged in sexual conduct, regardless of whether
such materials were obscene, violated the First Amendment. Id. at
751-52. The Supreme Court unanimously upheld the statute, finding
that, consistent with the First Amendment, a state could prohibit the
distribution of material that depicted children engaged in sexual acts,
even if that material was not obscene. Id. at 756-66. Thus, the Court
determined not only that child pornography, like obscene adult por-
nography, was without First Amendment protection, but also that a
legislature is "entitled to greater leeway in the regulation of porno-
graphic depictions of children" than in the regulation of adult pornog-
raphy. Id. at 756.
_________________________________________________________________

2 In response to Ferber, Congress amended an earlier version of § 2252
by eliminating both the obscenity and commercial purpose requirements
in order to increase the effectiveness of federal laws designed to combat
proliferation of child pornography. See H.R. Rep. No. 98-536, at 2-7
(1983), reprinted in 1984 U.S.C.C.A.N. 492, 493-98.

                     8
The Ferber Court concluded that a legislature was entitled to
"greater leeway" when enacting restrictions on child pornography,
because child pornography generates a set of harms distinct from
those generated by pornographic depictions of adults--harms related
to the sexual abuse of children. The Court found that "[t]he preven-
tion of sexual exploitation and abuse of children constitutes a govern-
ment objective of surpassing importance." Id. at 757. The First
Amendment, the Court explained, does not prohibit a state from ban-
ning the dissemination of child pornography not"legally obscene
under the Miller [v. California, 413 U.S. 15 (1973),] test" because
that test, "like all general definitions of what[adult pornography] may
be banned as obscene, does not reflect the State's particular and more
compelling interest in prosecuting those who promote the sexual
exploitation of children." Ferber, 458 U.S. at 760-61.

Citing a wealth of evidence, the Court found that distribution of
child pornography abused children by creating a permanent record of
their participation in sexual activities. This record, in turn, permitted
the harm to the child to be exacerbated each time the material was cir-
culated and led to the creation of distribution networks that fostered
further exploitation. Id. at 759. Given the secrecy inherent in the pro-
duction of child pornography, the Court noted that"imposing severe
criminal penalties" on those who distribute it may be the "only practi-
cal" way to control the industry. Id. at 760. The Court also found that
the "value of permitting live performances and photographic repro-
ductions of children engaged in lewd sexual conduct is exceedingly
modest, if not de minimis," id. at 762, and concluded that classifying
child pornography as "outside the protection of the First Amendment"
accorded with its precedent making the content of speech actionable
if the evils of the speech outweigh the expressive interest at stake. Id.
at 763-64.

Neither the Ferber Court's holding, nor its rationale for authorizing
more stringent regulation of child pornography than of adult pornog-
raphy, in any way assists Matthews. Indeed, by its careful explanation
of the pernicious and lasting damage caused to children by the distri-
bution of child pornography, the Court made a compelling case for
upholding--without exception--the constitutionality of broad restric-
tive legislation criminalizing that activity.

                     9
Although, as Matthews points out, the Ferber Court did note that
there were "limits on the category of child pornography . . . unpro-
tected by the First Amendment," id. at 764, those limits do nothing
to assist Matthews either. The Court's strictures do not establish a "le-
gitimate" value exception to legislative prohibitions on the distribu-
tion of child pornography, but rather emphasize the need for clarity
in statutory language imposing such prohibitions. For example, the
Ferber Court directed that a statute criminalizing the dissemination of
child pornography must adequately define the forbidden conduct, pro-
hibit only depictions of sexual conduct by children below a certain
age, and contain some requirement "of scienter on the part of the
defendant." Id. at 764-65. None of these"limits" establish the avail-
ability of a First Amendment defense to criminal conviction under a
properly drawn statute.

Rather than basing his asserted First Amendment defense on these
limits, Matthews instead focuses on a small portion of the Ferber
Court's discussion of the challenged statute's possible overbreadth.
The Court held that the New York statute was not overbroad, that it
in fact presented "the paradigmatic case of a state statute whose legiti-
mate reach dwarfs its arguably impermissible applications." Id. at
773. In so ruling, the Court noted that the lower court had been "un-
derstandably concerned that some protected expression . . . would fall
prey to the statute." Id. But the Ferber Court wondered "[h]ow often,
if ever, it may be necessary to employ children to engage in [sexual]
conduct . . . to produce educational, medical, or artistic works." Id.
Doubting that these "arguably impermissible applications" would
"amount to more than a tiny fraction of the materials within the stat-
ute's reach," id., the Court concluded that "`whatever overbreadth
may exist should be cured through case-by-case analysis.'" Id. at 773
74 (quoting Broadrick v. Oklahoma, 413 U.S. 601, 615-16 (1973)).
Matthews contends the Ferber Court thus recognized the possibility
of a First Amendment defense to criminal conviction for dissemina-
tion of child pornography in certain circumstances.

Specifically, Matthews maintains that the First Amendment pro-
tects child pornography utilized as part of any"work of educational,
medical or artistic value," to "create a work of academic, educational
or political significance," or "a work of educational, literary, and
political value," and for other "legitimate use[s]," including "journal-

                     10
istic use[s]."3 Application of a criminal statute to such uses would,
Matthews maintains, violate the First Amendment. He asserts that in
rejecting this contention the district court interpreted Ferber "too nar-
row[ly]."

Matthews and his amici present powerful rhetoric urging that he
(and anyone else asserting such a defense) be allowed to present this
defense to a jury. Let the jury decide, they argue: if the jury concludes
that Matthews traded in pornography solely for a proper purpose, then
the First Amendment prevents conviction; if the jury concludes that
he acted for another purpose, then conviction is appropriate. The
argument has visceral appeal. One of our bedrock principles is that
every man deserves his day in court and the opportunity to have a jury
consider his best defense. But the law does not permit a defendant to
present a defense unless the law recognizes that defense. See, e.g.,
United States v. Fuller, 162 F.3d 256, 261 (4th Cir. 1998), cert.
denied, 120 S. Ct. 75 (1999); United States v. King, 126 F.3d 987, 995
(7th Cir. 1997). And, notwithstanding the skill of Matthews' advo-
cacy, Ferber does not provide the broad defense he seeks to raise in
this case.

Matthews' asserted First Amendment defense--a derivation of the
Miller standard from the obscenity context--misses the fundamental
distinction between child pornography and adult pornography that the
_________________________________________________________________
3 Matthews clarified at oral argument that he does not claim that a jour-
nalist engaged in news gathering activities is entitled to any special
exemption from § 2252, not available to others. One of Matthews' amici,
however, does seem to make this contention. See Brief of the Reporters
Committee for Freedom of the Press at 5-6 ("Strict application of these
[criminal] statutory provisions to news gathering, even if they are other-
wise valid, can unconstitutionally burden the right of journalists to gather
the news."). Amici's argument is ill-advised. Although the First Amend-
ment protects "news gathering" activities, it does not "confer[ ] a license
on either the reporter or his news sources to violate valid criminal laws."
Branzburg v. Hayes, 408 U.S. 665, 691 (1972). The Supreme Court has
expressly instructed that "generally applicable laws do not offend the
First Amendment simply because their enforcement against the press has
incidental effects on its ability to gather and report the news." Cohen v.
Cowles Media Co., 501 U.S. 663, 669 (1991); see also Food Lion, Inc.
v. Capital Cities/ABC, Inc., 194 F.3d 505 (4th Cir. 1999).

                     11
Ferber Court sought to draw. The government has an interest in pro-
hibiting the dissemination of both. But the government's interest in
prohibiting the distribution of adult pornography--to protect "the sen-
sibilities of unwilling recipients," Miller , 413 U.S. at 19--pales in
comparison to its interest in prohibiting the dissemination of child
pornography--to prevent "sexual exploitation and abuse of children."
Ferber, 458 U.S. at 757. When adult pornography, taken as a whole,
has some "serious literary, artistic, political, or scientific value," Mil-
ler, 413 U.S. at 24, that value ameliorates its affront to "the sensibili-
ties of unwilling recipients." In contrast, any literary, artistic,
political, scientific (or journalistic) value of child pornography does
nothing to ameliorate its harm to children. Ferber holds that while the
government can ban only obscene adult pornography (that which,
taken as a whole, "lacks serious literary, artistic, political, or scientific
value"), the government can ban child pornography even if not
obscene. 458 U.S. at 764. In other words, although the obscenity test
for adult pornography contains the type of First Amendment defense
that Matthews urges us to recognize, the Ferber Court unequivocally
rejected such a defense in the context of child pornography offenses.

Indeed, the Ferber Court carefully outlined why the Miller obscen-
ity test was not a "satisfactory solution to the child pornography prob-
lem." Id. at 761. The Court explained:

          [T]he question under the Miller test of whether a work,
          taken as a whole, appeals to the prurient interest of the aver-
          age person bears no connection to the issue of whether a
          child has been physically or psychologically harmed in the
          production of the work. Similarly, a sexually explicit depic-
          tion need not be "patently offensive" in order to have
          required the sexual exploitation of a child for its production.
          In addition, a work which, taken on the whole, contains seri-
          ous literary, artistic, political, or scientific value may never-
          theless embody the hardest core of child pornography. "It is
          irrelevant to the child [who has been abused] whether or
          not the material . . . has a literary, artistic, political, or
          social value."

Id. (emphasis added) (citation omitted) (bracketed material supplied
by Supreme Court). The broad First Amendment defense Matthews

                      12
seeks to assert, which derives from the obscenity test for adult por-
nography, is simply irreconcilable with the Ferber Court's express
conclusion that material containing "serious literary, artistic, political,
or scientific value may nevertheless embody the hardest core of child
pornography." Id.

We believe several other factors lead to the inevitable conclusion
that the Ferber Court rejected even the possibility of a broad First
Amendment defense like that proposed by Matthews. First, the Court
made plain that any impermissible applications of a statute banning
the distribution of child pornography would be exceedingly few in
number. The Court not only "consider[ed] it unlikely that visual
depictions of children performing sexual acts . . . would often consti-
tute an important and necessary part of a literary performance or sci-
entific or educational work," id. at 762-63, but also "seriously
doubt[ed]" that such "applications of the statute [could] amount to
more than a tiny fraction of the materials within the statute's reach."
Id. at 773.

Thus, any possible First Amendment defense to criminal convic-
tion under a statute prohibiting the dissemination of child pornogra-
phy would necessarily be a limited one, not, as Matthews maintains,
a defense available to any person who asserted that the child pornog-
raphy in which he traded had some social value or that he used the
pornography for some proper purpose. Indeed, if the First Amend-
ment defense were as broad, and the possible impermissible applica-
tions of a statute banning dissemination of child pornography as many
as Matthews purposes, the Ferber Court could not have concluded, as
it did, that the statute before it was not "substantially overbroad." Id.
at 774.

Moreover, the Ferber Court went to considerable pains to avoid
holding that a statute banning dissemination of child pornography
could ever be impermissibly overbroad. Although the Court acknowl-
edged the possibility that such a statute might ban protected speech,
it carefully characterized such impermissibly broad applications of the
statute as "arguably impermissible applications" of a "possibly
invalid" statute. Id. at 773. The Ferber Court noted that it was unsure
"[h]ow often, if ever," "educational, medical, or artistic works" would
require the employment of children to engage in sexual conduct, and

                     13
directed that "whatever overbreadth may exist" could be remedied by
analysis of the facts to which the statute's sanctions "assertedly"
would not apply. Id. at 773-74.

Indeed, Justices Brennan, Marshall, and Stevens concurred only in
the judgment in Ferber because they disagreed with the majority of
the Court on this very point.4 They would have held that the First
Amendment did prohibit applying a statute banning dissemination of
child pornography in certain instances. See id. at 776 (Brennan, J.,
with whom Marshall, J., joins, concurring in the judgment)
("[A]pplication of . . . any similar statute to depictions of children that
in themselves do have serious literary, artistic, scientific, or medical
value, would violate the First Amendment."); id. at 777 (Stevens, J.,
concurring in the judgment) ("[T]he state statute that respondent vio-
lated prohibits some conduct that is protected by the First Amend-
ment.").

Furthermore, although the Ferber Court did not identify the precise
parameters of the few instances in which a child pornography statute
might impermissibly ban protected speech, it did suggest that mate-
rial, which in isolation constituted hard core child pornography, could
never qualify for such protection. See Ferber , 458 U.S. at 764
(explaining that, unlike arguably obscene material, in determining
whether a depiction embodies child pornography, the material "need
not be considered as a whole"); see also id. at 779-80 (Stevens, J.,
concurring in the judgment) (suggesting that the Court "appear[ed] to
hold . . . the First Amendment inquiry might be limited to determining
whether the offensive scene, viewed in isolation, is lewd"). Matthews
pled guilty to receiving a depiction of a prepubescent minor female
engaged in sexual intercourse with an adult male and to transmitting
a depiction of a female performing oral sex on a prepubescent minor
female. Clearly, irrespective of the ultimate journalistic use to which
Matthews may have put these depictions, they unquestionably consti-
tute hard core child pornography when viewed in isolation.
_________________________________________________________________
4 Accordingly, the views expressed in those separate concurring opin-
ions have no precedential value. Nonetheless, because Matthews heavily
relies on Justice Stevens' concurrence, we carefully consider it within.
See infra at 16-17.

                     14
The Ferber Court's instruction that child pornography be judged in
isolation, moreover, dovetails with Justice O'Connor's suggestion
that any possible First Amendment defense must be very narrowly
defined. Justice O'Connor, who joined both the judgment and opinion
of the Court, wrote a short concurring opinion in which she indicated
that, in her view, "the compelling interests identified" by the Court
suggested that a government might constitutionally ban "knowing dis-
tribution of works depicting minors engaged in explicit sexual con-
duct, regardless of the social value of the depictions." Id. at 774. She
went on to acknowledge, however, that "it is quite possible" a statute
might be overbroad to the extent it "bans depictions that do not actu-
ally threaten the harms identified by the Court." Id. at 775.

Although Justice White's opinion for the Ferber Court does not
expressly adopt Justice O'Connor's narrow formulation of a possible
First Amendment defense, it is entirely consistent with it. For exam-
ple, the alternatives Justice White suggests to depicting children in lit-
erary, scientific, or educational works--use of a person over the
statutory age who looks younger, or a simulation outside of the prohi-
bition of the statute--also reflect a paramount interest in avoiding the
"harms identified by the Court."5 Furthermore, as Justice O'Connor
noted, the only two examples of child pornography that might be
_________________________________________________________________
5 In Osborne, the Supreme Court recognized that a state's interest in
regulating the possession of child pornography included not only the pro-
tection of children used to create the material, but also protection of chil-
dren who may be sexually abused by pedophiles who use child
pornography to entice their victims to engage in sexual conduct. 495 U.S.
at 111 & n.7. Congress reiterated these interests in enacting the Child
Pornography Prevention Act (CPPA) of 1996. See Pub. L. No. 104-208,
§ 121(1), 1996 U.S.C.C.A.N. (110 Stat. 3009-26 to -27).

The CPPA also added a broad definition of "child pornography" that
includes computer-generated images, or "virtual" child pornography, see
18 U.S.C. § 2256(8)(B),(D), thus banning at least some "simulation[s]"
that might have been beyond the reach of the statute at issue in Ferber.
Compare United States v. Acheson, 195 F.3d 645 (11th Cir. 1999)
(upholding constitutionality of CPPA provisions that prohibit virtual
child pornography); United States v. Hilton, 167 F.3d 61 (1st Cir.)
(same), cert. denied, 120 S. Ct. 115 (1999), with Free Speech Coalition
v. Reno, 198 F.3d 1083 (9th Cir. 1999) (holding provisions unconstitu-
tionally vague and overbroad).

                    15
impermissibly banned cited in Justice White's opinion for the Court
--pictures in medical textbooks and the National Geographic--
constitute depictions that well might not threaten these harms. As Jus-
tice O'Connor explained:

          . . . clinical pictures of adolescent sexuality, such as those
          that might appear in medical textbooks, might not involve
          the type of sexual exploitation and abuse targeted by New
          York's statute. Nor might such depictions speed the poison-
          ous "kiddy porn" market that New York and other States
          have attempted to regulate. Similarly, pictures of children
          engaged in rites widely approved by their cultures, such as
          those that might appear in issues of the National Geo-
          graphic, might not trigger the compelling interests identified
          by the Court.

Id.

Because we conclude that Matthews cannot avail himself of what-
ever protection the First Amendment offers to those who disseminate
child pornography, we, too, need not define the exact parameters of
a possible First Amendment defense. We do note, however, that the
Ferber Court's observation that impermissible applications of a child
pornography statute would be rare, its directive to view pornographic
depictions of children in isolation, its examples of depictions that
might be impermissibly banned, and its suggested alternatives to the
use of children in socially valuable works clearly indicate that one
could invoke a First Amendment defense only if the depictions did
not threaten the enormous harms to children the Court identified. As
his counsel properly conceded at oral argument, in view of Matthews'
transmission and receipt of hard core child pornography, he obviously
could not obtain any benefit from a First Amendment defense so lim-
ited.

Matthews seeks instead to rely on the First Amendment defense
formulated in Justice Stevens' separate opinion in Ferber, in which
no other justice joined. Justice Stevens stated that, in his view, exhibi-
tion of child pornography "before a legislative committee studying a
proposed amendment to a state law, or before a group of research sci-
entists studying human behavior, could not . . . be made a crime." Id.

                     16
at 778 (Stevens, J., concurring in the judgment). Although Justice Ste-
vens' observation has intuitive appeal, its doctrinal roots are unclear.
Justice Stevens cites no support for his comments and we have not
found a single case in which any court has explicitly held that a
proper or valid "use" of child pornography defeats its illegality. The
mischief that could result from a rule that a "good" use of child por-
nography legitimizes the material itself is apparent. It may be true, as
Justice Stevens suggests, that the First Amendment"always requires
some consideration of" the "content" and"context" of a specific act
of communication, id., but prior decisions addressing the First
Amendment protection to be afforded pornography suggest that the
critical context is that inherent in the material itself. The Court's child
pornography decisions, both Ferber and more recently Osborne,
focus on the depictions themselves and the harm to children they
inflict or provoke. Tellingly, Justice Brennan, joined by Justice Mar-
shall in his concurrence in Ferber, also focused on the depictions
themselves rather than their use. 458 U.S. at 776. 6

To recapitulate, we believe that Ferber cannot fairly be read to per-
mit a defense of the sort urged by Matthews. The asserted defense,
apparently derived from the obscenity cases, fails to account for the
discrete set of harms to which child pornography legislation is
addressed. Such a defense would result in far more possibly imper-
missible applications of the statute than Ferber envisaged, fail to view
the depictions in isolation as Ferber directed, and allow the dissemi-
nation of depictions that threaten the very harms to children described
in Ferber.

Finally, contrary to Matthews' contention, the legislative history of
§ 2252 does not "indicate[ ] that Congress assumed that a defense
based on the use of the materials [constituting child pornography] for
_________________________________________________________________
6 We also note that one of the uses of child pornography that Justice
Stevens suggested "could not . . . be made a crime"--a showing of child
pornography before a legislative committee considering proposed statu-
tory amendments--would seem in no event to provide a basis for crimi-
nal prosecution. See Bogan v. Scott-Harris, 118 S. Ct. 966, 972 (1998)
(quoting Tenney v. Brandhove, 341 U.S. 367, 376 (1951), to hold that
"[a]bsolute legislative immunity attaches to all actions taken `in the
sphere of legitimate legislative activity'").

                     17
a constitutionally protected purpose was implicit in the statute." Fol-
lowing the Supreme Court's decision in Ferber , Congress did con-
sider providing an affirmative defense in § 2252 for certain categories
of child pornography which, "when taken as a whole, possess[ ] seri-
ous literary, artistic, scientific, social, or educational value." H.R.
Rep. No. 98-536, at 12 (1983), reprinted in 1984 U.S.C.C.A.N. 492,
503 (statement of Mark M. Richard, Deputy Ass't Att'y Gen.). The
Justice Department "strongly oppose[d]" the addition of this defense
because it believed the defense would "essentially retain[ ] the
obscenity standard for certain categories of child pornography" and
thus "significantly undercut[ ] the basic philosophy of Ferber." Id. A
Justice Department official further explained:

          "Even in the absence of the affirmative defense provided in
          H.R. 2432, a defendant may take the position that the appli-
          cation of the child pornography statute to his case is uncon-
          stitutional and falls within the "tiny fraction of the materials
          within the statute's reach" which the Court recognized
          should receive constitutional protection. 102 S. Ct. at 3363.
          Thus, the affirmative defense provision (which was not in
          the New York statute approved in Ferber) is unnecessary.

Id. at 504.

Congress, of course, ultimately determined not to amend § 2252 to
provide this affirmative defense.7 One district court has interpreted
that congressional decision to be conclusive as to Congress's intent
not to exempt materials with serious literary, scientific, or educational
value. Stanley v. United States, 932 F. Supp. 418, 421 (E.D.N.Y.
1996) (rejecting First Amendment defense of any kind in a case
involving forfeiture of child pornography).

However, another district court, in an opinion on which Matthews
relies, concluded that in light of the Justice Department's position that
_________________________________________________________________
7 In 1998, Congress did enact a limited affirmative defense to charges
for possession of child pornography under§ 2252(a)(4) for those who
"possess[ ] less than three matters containing any visual depiction" of
child pornography and who either destroy the depictions or report the
matter to law enforcement. See 18 U.S.C.§ 2252(c).

                     18
the defense would not be "necessary," Congress's rejection of the
affirmative defense "could have just as easily meant that Congress
acknowledged that some small amount of material literally covered
by the statute was nonetheless protected by the guarantee of free
speech." United States v. Lamb, 945 F. Supp. 441, 449 (N.D.N.Y.
1996).

For this reason, the district court in Lamb upheld the constitutional-
ity of § 2252 in the face of an overbreadth challenge, concluding that
a defendant could assert a defense that the statute was unconstitu-
tional as applied to him for any of the reasons cited in Justice
O'Connor's or Justice Stevens' concurring opinions, including the
"good" use argument that the defendant's "possession of child por-
nography was pursuant to research he was undertaking in his capacity
as a psychiatrist." Id. at 450; see also United States v. Bryant, No. CR
92-35R (W.D. Wash. May 13, 1992) (unpublished order) (permitting
defendant to assert a similar defense as an academic researcher).8

For the reasons explained above, we do not agree that Ferber per-
mits such an expansive defense. Nor does our reading of the "legisla-
tive history" of § 2252 relied on by the Lamb Court support this
_________________________________________________________________
8 Matthews also relies on United States v. Upham, 168 F.3d 532, 534
(1st Cir.) (affirming conviction of defendant who presented a defense at
trial that his sole purpose in violating § 2252 was "to produce a serious
literary work"), cert. denied, 119 S. Ct. 2353 (1999), and United States
v. Hibbler, 159 F.3d 233 (6th Cir. 1998) (unpublished appendix at A14-
15) (affirming district court's refusal to give instruction as to public duty
defense to § 2252 because defendant, a school principal, lacked evidenti-
ary support for the defense), cert. denied, 119 S. Ct. 1278 (1999). We
accord substantial deference to the views of our sister circuits, but we
note that in this instance neither the Upham nor Hibbler court directly
considered the breadth of a possible First Amendment defense to § 2252.
We believe that careful consideration of that question compels the con-
clusion we have reached here and note that another of our sister circuits
seems to agree. See United States v. Bausch, 140 F.3d 739, 741-42 (8th
Cir. 1998) (refusing to find plain error where defendant failed to raise at
trial his alleged First Amendment defense that he possessed child por-
nography as an aid to create artwork, and observing that the Ferber
Court "cast considerable doubt on the viability of an as-applied challenge
like the one in this case"), cert. denied , 119 S. Ct. 806 (1999).

                    19
conclusion. In fact, the Justice Department official not only testified
as noted above but also cautioned Congress:

          Including an affirmative defense provision in the federal
          child pornography statute in our view would produce conse-
          quences far beyond protecting the small class of materials
          referred to by the Court. It may provide an appealing loop-
          hole for pornographers intent upon thwarting the purpose of
          the statute by placing otherwise proscribed child pornogra-
          phy materials within a legitimate literary or scientific work.
          Proving the defense--that the medium, when taken as a
          whole, possesses serious literary, artistic, scientific, social,
          or educational value--would not be difficult in such cases.
          The affirmative defense proposed in H.R. 2432 is practically
          an invitation to distribute child pornography in a
          conviction-proof medium.

1984 U.S.C.C.A.N. at 504 (emphasis added). Moreover, a representa-
tive of the United States Postal Service testified:

          Most often, our investigations have resulted in the identifi-
          cation of collectors, some of whom sell their material while
          others do not. Those who do not sell their material often
          loan or trade collections with others who share their interest.

          Only rarely does the child pornographer measure up to
          the stereotype image of the "dirty old man." Many of those
          displaying an interest held respected positions within their
          communities and have been able to conceal their interest in
          child pornography for years. There have been the profes-
          sional dealers identified in our investigations, but there have
          also been clergymen, teachers, psychologists, journalists,
          and businessmen.

Id. at 507 (statement of Charles R. Clauson, Ass't Chief Postal
Inspector for Admin.) (emphasis added). To the extent these depart-
mental positions speak to the issue before us, they suggest that after
considering them, Congress chose to reject the type of broad affirma-
tive defense urged by Matthews, not embrace it. Congress enacted a
statute that would subject to criminal prosecution not only child por-

                     20
nography dealers, but also those who lack a profit motive, including
individuals, like journalists, whose professional standing might help
to disguise a fetish for such material.

Matthews' version of the facts, which we accept as true at this
juncture, present what initially appears to be a close question. But, at
end, after careful review of Supreme Court precedent and the legisla-
tive considerations underlying 18 U.S.C. § 2252, we are persuaded
that Matthews' asserted First Amendment defense simply enjoys no
support in the law. Accordingly, we must reject it.

IV.

Alternatively, Matthews argues that if § 2252 is interpreted to
require only receipt or transmission of images known to be child por-
nography, the statute violates the Due Process Clause "because it con-
tains no criminal intent requirement, even though nothing suggests
that Congress desired such a harsh result." Relying on United States
v. X-Citement Video, Inc., 513 U.S. 64, 78 (1994), and the statute's
plain language, the district court rejected this argument. See 11 F.
Supp. 2d at 660.

Section 2252 prohibits "any person" from "knowingly transport[ing
or]. . . receiv[ing]" child pornography. 18 U.S.C. § 2252(a). Matthews
asserts that the absence of a bad motive or evil intent mens rea
requirement in the statutory language poses a constitutional problem
with § 2252. He maintains that the lack of such a criminal intent
requirement in the wording of the statute does not eliminate it as an
element of the offense absent clear evidence that Congress intended
such a result. See United States v. United States Gypsum Co., 438
U.S. 422, 438 (1978). He also argues that, particularly in light of the
possibility that an Internet user could innocently view child pornogra-
phy, the requisite mens rea must reflect a bad motive or evil intent in
order to target those who produce and trade child pornography for
profit-motivated or prurient purposes.9
_________________________________________________________________

9 We find this latter argument particularly unpersuasive given the affir-
mative defense in § 2252(c). See supra at 18 n.7.

                     21
Recognizing that "some element of scienter" is required for child
pornography prosecutions, see Ferber, 458 U.S. at 765, the Supreme
Court concluded in X-Citement Video that§ 2252 requires the govern-
ment to prove that a defendant knew that he was transporting or
receiving depictions of a sexually explicit nature and that the individ-
uals depicted were minors. In reaching this conclusion, the Court
relied repeatedly on Morissette v. United States , 342 U.S. 246 (1952)
--a case on which Matthews heavily relies--and referred to the
axiom that a court will not interpret a statute in a way that would ren-
der it unconstitutional if a constitutional interpretation is supportable.
The X-Citement Video Court did not expressly hold that § 2252, as so
construed, passed constitutional muster, nor did it address the precise
contention that Matthews raises, i.e., that the statute also requires the
government to prove that a defendant acted with a bad motive. Given
the Court's interpretation of § 2252 and its reliance on Morissette,
however, it seems unlikely that Matthews' mens res argument sur-
vives X-Citement Video.

Even if it does, the argument must fail. Although it is true, as Mat-
thews contends, that common law crimes require proof of a defen-
dant's guilty mind, "[m]ost federal criminal statutes . . . require proof
that a defendant act knowingly or wilfully or have knowledge with
regard to one or more essential elements of the crime defined by that
statute." 1A Kevin F. O'Malley et al., Federal Jury Practice and
Instructions § 17.02 (5th ed. 2000). In enacting and subsequently
amending § 2252, Congress settled on "knowingly" as the required
mental state. By interpreting the knowledge requirement to apply to
the sexually explicit nature of the materials as well as to the involve-
ment of minors in the materials' production, the X-Citement Video
Court construed the statute so that all statutory elements contain a
"knowledge" scienter requirement. The plain language of the statute
requires nothing more.

Nor does the Constitution mandate that the statute be interpreted to
require proof that a defendant acted with a bad motive or evil intent
--in this case, that Matthews transmitted child pornography to satisfy
some prurient interest, rather than to pursue his asserted journalistic
purpose. Indeed, in Osborne, the Court upheld recklessness as a suffi-
cient scienter requirement for an Ohio child pornography statute. 495

                     22
U.S. at 114 n.9. The cases on which Matthews relies simply do not
support his contrary contention.

To be sure, the cases Matthews cites do hold that"an injury can
amount to a crime only when inflicted by intention," Morissette, 342
U.S. at 250, and that "the requirement of some mens rea for a crime
is firmly embedded" in American jurisprudence. Staples v. United
States, 511 U.S. 600, 605 (1994); see also Gypsum Co., 438 U.S. at
436-37. For this reason, generally, offenses that require no mens rea
are disfavored. See Liparota v. United States , 471 U.S. 419, 426
(1985). But, Morissette, Staples, Gypsum Co., and Liparota, no matter
how carefully they are read, do not hold, or even suggest, that the
Constitution requires the sort of bad motive mens rea Matthews
attempts to read into § 2252.

For example, in Morissette, the Court did not conclude that the
government had to prove a defendant charged with"knowing conver-
sion" acted for some bad motive, but only that he"had knowledge of
the facts . . . that made the taking a conversion." 342 U.S. at 271.
Similarly, in Staples the Court found that in order to prove a violation
of 26 U.S.C. § 5861(d), the government must prove that a defendant
knew of the characteristics of his firearm that brought it within the
scope of the Act, not that the defendant had a bad motive. 511 U.S.
at 619-20.

Recently, we dealt with a similar argument in United States v. Ful-
ler, 162 F.3d 256 (4th Cir. 1998), cert. denied, 120 S. Ct. 75 (1999).
We held that in order to prove distribution of crack cocaine, the gov-
ernment had to prove a defendant knew of the facts that constituted
the offense, but not that he acted with an evil motive. In Fuller, the
mayor of a small town did not deny selling drugs, but claimed that
he had done so as part of his own undercover investigation into
employee theft and drug use at a local convenience store. The mayor
maintained, therefore, that he was not guilty of violating any federal
drug laws because he "did not have the specific intent to commit
those crimes." Id. at 258. We rejected this defense, reasoning:

          [I]t is not a requirement of 21 U.S.C. § 841(a) that the
          defendant have specifically intended to violate the statute in
          order to be found guilty. The mens rea required by the stat-

                    23
          ute is that the defendant "knowingly or intentionally"
          engage in the prohibited activities. To act "knowingly" is to
          act with "knowledge of the facts that constitute the offense"
          but not necessarily with knowledge that the facts amount to
          illegal conduct, unless the statute indicates otherwise. Since
          nothing in the text of 21 U.S.C. § 841(a) indicates that Con-
          gress meant to punish only those defendants who actually
          intended to violate the statute, Fuller's admission that he
          was aware that he was selling crack cocaine . . . is all that
          was required to prove that his conduct was knowingly car-
          ried out.

Id. at 260 (citations and emphasis omitted). Similarly, Matthews'
admission that he knew he was receiving and transmitting child por-
nography is "all that was required to prove that his conduct was
knowingly carried out." Id.

In sum, by arguing that conviction under § 2252 requires the gov-
ernment to prove that a defendant trafficked in child pornography
with a bad motive or evil intent to cause the social harm of the
offense, Matthews attempts to insert the term "willfully" into the stat-
ute. The Constitution does not compel this. If Congress had intended
to require "willfulness," it certainly could have drafted a statute so
stating. It did not do so. The scienter requirement Congress did
choose--"knowingly"--evidences no intent to exempt "innocent" use
of child pornography from prosecution.

V.

Finally, Matthews asserts that the district court clearly erred in the
factual findings that form the basis for its refusal to grant a downward
departure from the applicable sentencing range set forth in the United
States Sentencing Guidelines (USSG). On the basis of the testimony
of Matthews' expert, the lack of any notes indicating that Matthews
was writing an article on child pornography during 1996, an FBI
agent's testimony that Matthews failed to inform the FBI that he was
trading child pornography in order to research a story, and Matthews'
"clandestine" behavior, the district court found that Matthews had not
demonstrated by a preponderance of the evidence that he trafficked
in child pornography solely for a journalistic purpose. The court thus

                    24
refused to depart downward from the recommended Guidelines range
under USSG § 5K2.0 or § 5K2.11. Under our circuit precedent that
refusal is not reviewable on appeal. Matthews argues that the
Supreme Court's decision in Koon v. United States, 518 U.S. 81
(1996), implicitly overrules our precedent.

Prior to Koon, we joined seven other circuits in ruling that the fac-
tual findings underlying a district court's refusal to depart downward
from the prescribed Guidelines range could be reviewed only when
the district court "was under the mistaken impression that it lacked the
authority to depart." See United States v. Underwood, 970 F.2d 1336,
1338 (4th Cir. 1992) (citing United States v. Bayerle, 898 F.2d 28, 30
(4th Cir.) (collecting cases from other circuits), cert. denied, 498 U.S.
819 (1990)). In the present case, the district judge clearly recognized
his authority to depart because he specifically indicated that he would
have granted a downward departure if he had been convinced that
Matthews traded child pornography solely to conduct research for an
article on the subject. Therefore, unless, as Matthews maintains, Koon
overrules Underwood and Bayerle, circuit precedent prevents review
of the district court's refusal to depart downward.

We believe that it is clear that Koon does not affect the holding in
Underwood and Bayerle. Koon addressed the issue of the appropriate
standard of review to be applied to a district court's decision to
depart. The Koon Court concluded that, as a general rule, a reviewing
court must apply an abuse-of-discretion standard of review, and thus
give substantial deference to a district court's decision to depart from
the Guidelines because "it embodies the traditional exercise of discre-
tion by a sentencing court." Koon, 518 U.S. at 91, 98, 100. Koon did
not address or affect review of a district court's decision not to depart.
See, e.g., United States v. Edwards, 188 F.3d 230, 238 (4th Cir.
1999), cert. denied, 120 S. Ct. 968 (2000); United States v. Castillo,
140 F.3d 874, 888 (10th Cir. 1998).

Therefore, circuit precedent prevents our consideration of Mat-
thews' appeal of the district court's refusal to depart downward from
the applicable Guidelines range.

VI.

For the above reasons, we affirm the judgment of the district court.

AFFIRMED

                     25